TO BE PUBLISHED IN THE OFFICIAL REPORTS

                            OFFICE OF THE ATTORNEY GENERAL
                                      State of California

                                         BILL LOCKYER
                                         Attorney General



                                                  :
                   OPINION                        :                    No. 99-307
                                                  :
                       of                         :                December 22, 1999
                                                  :
               BILL LOCKYER                       :
               Attorney General                   :
                                                  :
           CLAYTON P. ROCHE                       :
           Deputy Attorney General                :
                                                  :




              WILLIAM KENEFICK, ACTING COMMISSIONER OF CORPORATIONS, has
requested an opinion on the following question:

                May a licensed residential mortgage lender charge the borrower interest from the date
its funds are paid into escrow rather than from the date the funds are disbursed from escrow for the
borrower’s use?


                                          CONCLUSION

                A licensed residential mortgage lender may not charge the borrower interest from the
date its funds are paid into escrow rather than from the date the funds are disbursed from escrow for
the borrower’s use.




                                                 1                                           99-307
                                            ANALYSIS

                In 1994, the Legislature enacted a comprehensive statutory scheme, the California
Residential Mortgage Lending Act (Fin. Code, §§ 50000-50707; “Act”), operative January 1, 1996,
to regulate the business of making residential mortgage loans. Persons conducting such business
must obtain a license from the Commissioner of Corporations. (Fin. Code, § 50002.) The Act
authorizes licensees to engage in specified transactions (Fin. Code, § 50129), and expressly prohibits
them from engaging in other activities (Fin. Code, § 50204, subd. (i)). One prohibition is that a
licensee may not “[e]ngage in any acts in violation of Section 17200 or 17500 of the Business and
Professions Code.” (Fin. Code, § 50204, subd. (i).) Business and Professions Code section 17200
provides:

              “As used in this chapter, unfair competition shall mean and include any
       unlawful, unfair or fraudulent business act or practice and unfair, deceptive, untrue
       or misleading advertising and any act prohibited by Chapter 1 (commencing with
       Section 17500) of Part 3 of Division 7 of the Business and Professions Code.”

Business and Professions Code section 17500 states in turn:

                “It is unlawful for any person, firm, corporation or association, or any
       employee thereof with intent directly or indirectly to dispose of real or personal
       property or to perform services, professional or otherwise, or anything of any nature
       whatsoever or to induce the public to enter into any obligation relating thereto, to
       make or disseminate or cause to be made or disseminated before the public in this
       state, or to make or disseminate or cause to be made or disseminated from this state
       before the public in any state, in any newspaper or other publication, or any
       advertising device, or by public outcry or proclamation, or in any manner or means
       whatever, any statement, concerning such real or personal property or services,
       professional or otherwise, or concerning any circumstance or matter of fact
       connected with the proposed performance or disposition thereof, which is untrue or
       misleading, and which is known, or which by the exercise of reasonable care should
       be known, to be untrue or misleading, or for any such person, firm, or corporation
       to so make or disseminate or cause to be so made or disseminated any such statement
       as part of a plan or scheme with the intent not to sell such personal property or
       services, professional or otherwise, so advertised at the price stated therein, or as so
       advertised. Any violation of the provisions of this section is a misdemeanor
       punishable by imprisonment in the county jail not exceeding six months, or by a fine
       not exceeding two thousand five hundred dollars ($2,500), or by both.”

These two statutes are the primary provisions of the Unfair Competition Act (Bus. & Prof. Code,
§ 17200 et seq.; “UCA”).



                                                  2                                               99-307
               We are asked whether, in the context of a sale of residential property, it would be an
unfair business practice for a licensed residential mortgage lender to charge the borrower interest
from the date its funds are paid into escrow rather than from the close of escrow when the funds
become available for the borrower’s use. We conclude that it would be an unfair business practice
to charge the borrower interest before the close of escrow.

              In State Farm Fire & Casualty Co. v. Superior Court (1996) 45 Cal. App. 4th 1093,
1102-1104, the court explained the purposes of the UCA:

              “The statutory scheme of the UCA is straightforward. In section 17200 of the
       Business and Professions Code (section 17200) any ‘unlawful,’ ‘unfair’ or
       ‘fraudulent’ business act or practice is deemed to be unfair competition. . . .

               “. . . . Because section 17200’s definition is disjunctive, a ‘business act or
       practice’ is prohibited if it is ‘unfair’ or ‘unlawful’ or ‘fraudulent.’ In other words,
       a practice is prohibited as ‘unfair’ or ‘deceptive’ even if not ‘unlawful’ and vice
       versa. (Motors, Inc. v. Times Mirror Co. (1980) 102 Cal. App. 3d 735, 740, fn. 2.)
       ....

               “. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

                “. . . [I]t is not necessary for a business practice to be ‘unlawful’ in order to
       be subject to a UCA action. The ‘unfair’ standard, the second prong of section
       17200, also provides an independent basis for relief. This standard is intentionally
       broad, thus allowing courts maximum discretion to prohibit new schemes to defraud.
       (Motors, Inc. v. Times Mirror Co., supra, 102 Cal.App.3d at 740.) The test of
       whether a business practice is unfair ‘involves an examination of [that practice’s]
       impact on its alleged victim, balanced against the reasons, justifications and motives
       of the alleged wrongdoer. In brief, the court must weigh the utility of the defendant’s
       conduct against the gravity of the harm to the alleged victim . . . . [Citations.]’
       (Ibid.) In People v. Casa Blanca Convalescent Homes, Inc. (1984) 159 Cal. App. 3d
509, the court, acknowledging that the parameters of the term ‘unfair business
       practice’ had not been defined in a California case, applied guidelines adopted by the
       Federal Trade Commission and sanctioned by the United States Supreme Court in
       FTC v. Sperry & Hutchinson Co. (1972) 405 U.S. 233, 244 [31 L. Ed. 2d 170, 179,
       92 S. Ct. 898]. The court concluded that an ‘unfair’ business practice occurs when
       that practice ‘offends an established public policy or when the practice is immoral,
       unethical, oppressive, unscrupulous or substantially injurious to consumers.’ (People
       v. Casa Blanca Convalescent Homes, Inc., supra, 159 Cal.App.3d at p. 530.)

              “Examples of unfair business practices include: charging a higher than
       normal rate for copies of deposition transcripts (by a group of certified shorthand
       reporters), where the party receiving the original is being given an undisclosed

                                                                    3                                                                     99-307
        discount as the result of an exclusive volume-discount contract with two insurance
        companies (Saunders v. Superior Court (1994) 27 Cal. App. 4th 832, 840-841;
        placing unlawful or unenforceable terms in form contracts (People v. McKale (1979)
        25 Cal. 3d 626, 634-635; asserting a contractual right one does not have (People v.
        McKale, supra, 25 Cal.3d at pl 635; People v. Custom Craft Carpets, Inc. (1984) 159
Cal. App. 3d 676, 683-684; systematically breaching a form contract affecting many
        consumers (Orkin Exterminating Co., Inc. v. F.T.C. (11th Cir. 1988) 849 F.2d 1354,
        1367-1368), or many producers (Allied Grape Growers v. Bronco Wine Co. (1988)
        203 Cal. App. 3d 432, 449-453; and imposing contract terms that make the debtor pay
        the collection costs (Bondanza v. Peninsula Hospital & Medical Center (1979) 23
Cal. 3d 260, 266-267).” (Fn. omitted.)

The same fundamental analysis was provided more recently in Podolsky v. First Healthcare Corp.
(1996) 50 Cal. App. 4th 632, 647.

                In applying the tests set forth in State Farm and Podolsky, we are directed to balance
the impact of the practice in question on the alleged victim against the justification for such practice.
Is subjecting the borrower to the payment of interest prior to the time the funds are made available
for the borrower’s use “substantially injurious to consumers”? We believe that it is.

               If we were to conclude otherwise, a lender could pay the funds into escrow two
weeks, two months, or any length of time prior to the close of escrow, and the borrower would be
obligated to pay the interest without having the use of the funds. Significantly, it is the lender who
controls when the funds are paid into escrow, not the borrower. Lenders can protect themselves
from loss by depositing the funds when the funds are needed.

                Indeed, we are informed that in the overwhelming majority of cases, a lender’s funds
are not paid into escrow until the day before escrow closes. All contingencies have been removed;
all documents have been signed. The California Credit Union League, for example, has informed
us by memorandum (April 9, 1999):

                “It is the business [practice] of most credit unions that offer real estate loans
        to charge interest to the borrow[er] from the date the funds are disbursed from the
        escrow rather than the date that the funds are paid into escrow. In order to minimize
        any loss of interest income, the lender will communicate with the escrow company
        often to ascertain the actual date of signing. Usually a lender will fund the escrow
        account no more that 24 hours prior to when the consumer signs the loan
        documents.”




                                                   4                                                99-307
                 With these “practical” considerations in mind,1 we observe that the UCA is to be
interpreted broadly to protect the public from substantially injurious practices. (See Committee on
Children’s Television, Inc. v. General Foods Corp. (1983) 35 Cal. 3d 197, 209-210; People v.
McKale (1979) 25 Cal. 3d 626, 631-632; Barquis v. Merchants Collection Assn. (1972) 7 Cal. 3d 94,
113; Farmers Ins. Exchange v. Superior Court (1992) 2 Cal. 4th 377, 383; Hewlett v. Squaw Valley
Ski Corp. (1997) 54 Cal. App. 4th 499, 519; Samura v. Kaiser Foundation Health Plan, Inc. (1993)
17 Cal. App. 4th 1284, 1291-1292; Consumers Union of United States, Inc. v. Fisher Development,
Inc. (1989) 208 Cal. App. 3d 1433, 1438-1439.) Moreover, the Commissioner of Corporations, who
is responsible for administering the Act, has interpreted the UCA as not allowing the borrower to
be charged interest prior to the time the funds are made available to the borrower. “Unless
unreasonable or clearly contrary to the statutory language or purpose, the consistent construction of
a statute by an agency charged with responsibility for its implementation is entitled to great
deference. [Citation.]” (Dix v. Superior Court (1991) 53 Cal. 3d 442, 460.) Finally, in a related
context it is recognized as sound public policy to prohibit the earning of interest until the funds are
made available to the borrower. (Cal. Code Regs, tit. 10, § 1457, subd. (a) [“. . . a finance company
may collect and receive charges only on the portion of the unpaid principal balance actually
disbursed to the borrower or on the borrower’s behalf, and only from the date of disbursement”].)

               Accordingly, we would have little difficulty in concluding that a mortgage lender may
not charge the borrower interest from the date its funds are paid into escrow rather than from the
date the funds are disbursed--if our analysis were limited to the requirements of the Act and the
UCA. However, the provisions of a third statutory scheme must also be considered.

                 In Civil Code section 2920-2967,2 the Legislature has enacted various requirements
relating to residential property mortgages. Of particular significance here is section 2948.5, which
provides:

               “Interest on the principal obligation of a promissory note secured by a
        mortgage or deed of trust on real property improved with one-to-four residential
        dwelling units shall not commence to accrue prior to close of escrow if the loan
        proceeds are paid into escrow or, if there is no escrow, the date upon which the loan
        proceeds have been made available for withdrawal as a matter of right, as specified
        in subdivision (d) of Section 12413.1 of the Insurance Code.

                “This section does not apply if the loan proceeds are paid or made available,
        as the case may be, in cash or by a check, cashier’s check, negotiable order of
        withdrawal, share draft, traveler’s check, or money order issued by, or drawn on, a
        financial institution, the accounts of which are insured by an agency or

        1
          Insurance Code section 12413.1 recognizes the “same day availability” of electronically transferred
funds, the use of which is now the prevalent practice in residential property escrows.
        2
            All references hereafter to the Civil Code are by section number only.

                                                       5                                             99-307
       instrumentality of the United States, and which has an office in this state from which
       payment may be obtained.”

What effect, if any, does section 2948.5 have upon the question presented?

               As for the first paragraph of section 2948.5, the language appears straightforward and
supports our interpretation of the Act and the UCA. Charging borrowers interest on residential
mortgages must commence upon the close of escrow rather than from the time the funds are
deposited into escrow.


                The second paragraph of section 2948.5 is not so easily construed. First, it does not
expressly authorize anything. Instead, it seemingly provides only an exemption from the first
paragraph of the statute in the specified circumstances. It does not purport to provide an exemption
from any other statutory requirements, such as contained in the Act or the UCA. Moreover, it does
not use the term “escrow.” We believe that the language of the second paragraph of section 2948.5
is ambiguous.

                In interpreting language of section 2948.5, subdivision (b), we may apply well
established principles of statutory construction. “To interpret statutory language, we must ‘ascertain
the intent of the Legislature so as to effectuate the purpose of the law.’ [Citation.]” (California
Teachers Assn. v. Governing Bd. of Rialto Unified School Dist. (1997) 14 Cal. 4th 627, 632.)
Committee reports are often useful in determining the Legislature’s intent. (People v. Cruz (1996)
13 Cal. 4th 764, 773-774, fn. 4.) “ ‘Statements in legislative committee reports concerning the
statutory purposes which are in accordance with a reasonable interpretation of the statute will be
followed by the courts.’ ” (O’Brien v. Dudenhoefer (1993) 16 Cal. App. 4th 327, 334.) “Both the
legislative history of the statute and the wider historical circumstances of its enactment may be
considered in ascertaining the legislative intent. [Citation.]” (Dyna-Med, Inc. v. Fair Employment
& Housing Com. (1987) 43 Cal. 3d 1379, 1387.)

                The statutory language in question was adopted in 1985. (Stats. 1985, ch. 1393, § 1.)
The legislative history indicates that the purpose of the proposed legislation was to prevent lenders
from using out-of-state banks in order to collect interest on funds from two different borrowers at
the same time. If a lender could charge interest before the funds became available at the close of
escrow, it could earn interest during this “float” period from some other borrower. As explained in
the report of the Senate Rules Committee dated May 30, 1985:

             “The purpose of this bill is to prohibit the collection of interest from
       borrowers until they have use of or access to the loan proceeds.

               “Reason for bill

               “According to the California Association of Realtors, sponsor of this bill,

                                                  6                                             99-307
        lenders are increasingly funding buyers’ loans with checks drawn on out-of-state
        institutions. The time gap between the disbursal of moneys and actual collection of
        the instruments funding the escrow, permits the creation of a ‘float’ whereby
        purchasers of real property are charged interest on drafts made out to title companies
        by banks before the closing of escrow. . . .

                “. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

                “. . . The California Association of Realtors states that it is entirely fair that
        the lender get his or her interest from the borrower for the period of time for which
        the borrower has the use of the money, and not get bonus interest because of a
        situation which the lender may have contrived to get both the interest from the
        borrower and the float on the check issued to the borrower for the loan.”

The report of the Assembly Committee on Finance and Insurance for its hearing of July 17, 1985,
stated in part:

                “It would seem axiomatic that one doesn’t pay for the use of something until
        you have its use. Either the funds are available or they are not. If the payor is
        attempting to issue the check at a distance in order to take advantage of the float but
        treat the date of the check as date of disbursement, the borrower would be
        subsidizing the lender. . . .”

The primary purpose of the legislation thus had nothing to do with allowing lenders using in-state
banks to charge borrowers interest prior to the close of escrow. The only statement in the legislative
history that explains the in-state bank exception is contained in a letter from the author of the bill,
Senator Barry Keene, to the Governor dated September 24, 1985:

                 “. . . This provision is not intended to discriminate against any out-of-state
        institution. Existing law requires funds drawn on in-state institutions to be
        immediately available to the consumer; and, therefore there should not be a necessity
        to make inquiry about when the loan proceeds are available.”

This understanding of the legislation’s purpose by its author undermines any suggestion that lenders
using in-state financial institutions were to receive a special favor by being allowed to charge interest
before the close of escrow. Rather, it was assumed that funds drawn on in-state banks would
become immediately available to the borrower at the time of their deposit into escrow–in effect, the
deposit of the funds would immediately precede the close of escrow when the funds would be
disbursed.

              Such interpretation of section 2948.5 is consistent with our interpretation of the Act
and the UCA. “Existing law” under the Act and UCA requires the lender’s funds to be available to
the borrower in order for the borrower to be charged interest. The second paragraph of section

                                                                     7                                                                     99-307
2948.5 does not affect any other statute that prohibits borrowers from being charged interest prior
to the time the funds are disbursed.

               If any doubt were to remain as to the legality of charging borrowers interest before
the funds became available, we need only harmonize the provisions of section 2948.5 with another
statutory provision. Insurance Code section 12413.5 states:

                “All funds received in connection with any escrow conducted by a title
        insurance company, controlled escrow company, or underwritten title company shall
        be deposited in a separate depository account in a bank or savings and loan
        association or in an account in an industrial loan company insured by the Federal
        Deposit Insurance Corporation, and the funds so deposited shall be the property of
        the person or persons entitled thereto under the provisions of the escrow and
        segregated escrow by escrow in the records of the title insurance company, controlled
        escrow company, or underwritten title company. The funds shall not be subject to
        any debts of the title insurance company, controlled escrow company, or
        underwritten title company and shall be used only to fulfill the terms of the
        individual escrow for which the funds were accepted and none of the funds shall be
        utilized until the conditions of the escrow have been met.

                “Any interest received on funds deposited in connection with any escrow
        which are deposited in a bank, savings and loan association, or industrial loan
        company shall be paid over by the escrow to the depositing party to the escrow
        unless the escrow is otherwise instructed by the depositing party, and shall not be
        transferred to the account of the title insurance company, controlled escrow
        company, or underwritten title company.” (Italics added.)

Hence, under Insurance Code section 12413.5, the escrow holder must pay to the lender any interest
earned on its funds prior to the close of escrow unless the lender instructs otherwise. This statutory
requirement protects the lender from loss when it deposits the funds early during the escrow period.

                We are to “interpret a statute in context, examining other legislation on the same
subject to determine the Legislature’s probable intent. [Citation.]” (Calif. Teachers Assn. v.
Governing Bd. of Rialto Unified School Dist., supra, 14 Cal.4th at 642.) Our construction of section
2948.5 allows the lender to earn interest on its funds from the financial institution that has use of the
funds prior to the close of escrow; however, a lender should not be able to earn “bonus interest”
from two different sources on the same funds at the same time. The contrary construction of section
2948.5 would allow the very evil the statute was intended to prevent.

                We conclude that a licensed residential mortgage lender may not charge the borrower
interest from the date its funds are paid into escrow rather than from the date the funds are disbursed
from escrow for the borrower’s use.



                                                   8                                             99-307
*****




  9     99-307